747 N.W.2d 278 (2008)
Robert S. BECK, Plaintiff-Appellee,
v.
TGM BROADBAND CABLE SERVICES and Accident Fund Insurance Company of America, Defendants-Appellants, and
TGM Broadband Cable Services and Liberty Mutual Insurance Company, Defendants-Appellees, and
Second Injury Fund (Permanent & Total Disability Provisions), Defendant-Appellee.
Docket No. 135521. COA No. 277384.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the November 14, 2007 *279 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.